Citation Nr: 0724261	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated as 30 percent disabling.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1962 to 
April 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Multiple sclerosis is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2006), which provides for a minimum 
rating of 30 percent for the disease.  The disease and its 
residuals may also be rated greater than 30 percent in 
proportion to the impairment of motor, sensory, or mental 
function, considering psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system in the schedule of ratings.  
Partial loss of use of one or more extremities for 
neurological lesions is to be rated by comparison with 
diseases of the peripheral nerves.  38 C.F.R. § 4.124a Note, 
Diagnostic Code 8018 (2006).

The veteran's multiple sclerosis has currently been assigned 
the minimum 30 percent.  Consequently, in considering the 
above, a higher rating may only be assigned if separate 
ratings are warranted for his residuals and the resulting 
combined rating pursuant to 38 C.F.R. § 4.25 (2006) is 
greater than 30 percent.  The medical evidence in the file, 
however, is not sufficient to base a decision as to whether 
the veteran's current multiple sclerosis residuals would be 
separately compensable.  Therefore, the Board finds that a 
remand for additional examination is necessary.

The veteran's representative in a July 2007 brief argued that 
he should be awarded a total rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5110 (2006) for loss of use of his feet.  
Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2006).  

Various medical opinions of record indicated the veteran 
needs assistance with his daily activities; however, his 
March 2004 VA examination noted that he was able to dress, 
shower, void on his own and eat his own meals.  More recent 
VA medical records report the veteran's complaints of his 
steadily functional decline.  A January 2007 VA examination 
noted the veteran had no movement in his legs.  Thus the 
veteran also should be afforded a VA examination to evaluate 
his needs for aid and attendance.  

Lastly, in March 2002 an authorization was received from the 
veteran to obtain records from his private doctor, Dr. Braun.  
It is unclear whether an attempt has been made to obtain 
these records and thus a documented effort should be made to 
seek the evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact Dr. Braun 
and obtain the veteran's treatment 
records from 1991 onward for his 
multiple sclerosis.  

2.  The veteran should be scheduled for 
a VA examination to specifically 
identify and evaluate the severity of 
each currently demonstrated residual of 
multiple sclerosis.  All necessary 
tests and studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should provide 
specific clinical findings as to the 
severity of each impairment 
attributable to multiple sclerosis, to 
include impaired memory, bladder and 
vision; upper and lower extremity 
weakness; speech disturbance and 
fatigue, as appropriate.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
multiple sclerosis precludes his 
ability to dress or undress himself; to 
keep himself ordinarily clean and 
presentable; to feed himself; to 
frequently adjust any special 
prosthetic or orthopedic appliances; to 
attend to the wants of nature, or 
whether the service-connected 
disability otherwise results in the 
need for assistance on a regular basis 
to protect the veteran from hazards or 
dangers incident to his daily 
environment.  The examiner also should 
comment on whether the veteran has loss 
of use of feet to the extent that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump with use of a 
suitable prosthetic appliance.  The 
examiner should consider whether the 
acts of balance, propulsion, etc., of 
the feet could be accomplished equally 
well by an amputation stump with 
prosthesis.  

3.  After conducting any additional 
indicated development, the AMC should 
readjudicate the issues on appeal.  If 
the AMC's determination remains adverse 
to the veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



